Filed 6/12/14 P. v. Guillen CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049164

                   v.                                                  (Super. Ct. No. 09CF0684)

MIGUEL LOPEZ GUILLEN,                                                  OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
M. Marc Kelly. Affirmed.
                   Robert L.S. Angres, under appointment by the Court of Appeal, for
Defendant and Appellant.
                                              *              *               *
              Miguel Lopez Guillen appeals from a postjudgment order requiring him to
pay victim restitution (Pen. Code, § 1202.4, subd. (f)) following his conviction of murder
and attempted murder. Guillen’s appointed counsel filed a brief under the procedures
outlined in People v. Wende (1979) 25 Cal.3d 436 (Wende). Counsel summarized the
facts of the case, the procedural history, and possible legal issues with citations to the
record and appropriate authority, but raised no specific issues, and asked this court to
review the record to determine whether there were any arguable issues. Counsel did not
argue against his client or assert the appeal was frivolous. Counsel also submitted a

declaration stating he had advised Guillen of the nature of the brief, stated he would send
Guillen a copy of the brief and appellate record, and had informed him he could file a
brief on his own behalf. Counsel also stated he was not requesting to withdraw, but he

would advise Guillen he could move to have counsel relieved. Finally, counsel informed
us the principal issue at the restitution hearing was whether the rules of evidence applied.
(See People v. Prosser (2007) 157 Cal.App.4th 682, 692 [the rules of evidence do not
apply at a restitution hearing given that it is part of the sentencing process]; accord,
People v. Baumann (1985) 176 Cal.App.3d 67, 81.) We gave Guillen 30 days to file a
supplemental brief. He did not avail himself of the opportunity. For the reasons

expressed below, we affirm the order.
                          FACTS AND PROCEDURAL BACKGROUND
              In September 2010, a jury convicted Guillen of second degree murder and
attempted murder. In October 2011, the trial court sentenced him to life in prison with no
parole eligibility for 32 years. Guillen waived his right to attend a future victim
restitution hearing. We affirmed the judgment in an unpublished opinion. (People v.
Guillen (Sept. 27, 2012, G045989) [nonpub. opn.].)



                                              2
              On October 11, 2013, the trial court conducted the restitution hearing. The
prosecution offered Exhibit 1, documents from the Victim Compensation and
Government Claims Board, reflecting the Board had paid $10,200 in victim restitution
(Pen. Code, § 1202.4, subd. (f)(4)(B)) on Guillen’s case, including $7,500 in funeral and
burial expenses to Manuel Amezola, $1,890 for mental health services to Ernestina
Amezola, and $810 for mental health services to Evelyn Amezola.
              Defense counsel objected to the exhibit: “Hearsay. Violates our due
process rights to confront and cross-examine witnesses and appears to violate 1530, 1531

of the Evidence Code. [¶] These are copies. There’s no stamped certification that they
are true and accurate copies of the originals. No seal on that, any one of these
documents, as that term is defined in the Code of Civil Procedure. Not self-

authenticating pursuant to 1400 of the Evidence Code. [¶] Your honor, I can see there is
a certification on there, but that’s just a certification to how the custodian of records got
it. It’s not a certification of the truthfulness of the underlying contents.”

              The court overruled the objections: “Well, the main thing for me is
whether or not these documents are reliable and are trustworthy. And it certainly appears
that they are. Nothing in here appears to be out of the ordinary. These are not the type of
documents that typically are fabricated or falsified. And all the expenses appear to be
justified in my eyes.” The court received no other evidence. The court ordered Guillen
to pay $10,200 in victim restitution. Guillen filed a notice of appeal from the order.
                                         DISCUSSION

              Following the Wende guidelines, we have reviewed counsel’s brief and the
entire appellate record and discern no arguable issue. Guillen has not availed himself of
the opportunity to file a supplemental brief (People v. Kelly (2006) 40 Cal.4th 106



                                               3
[appellate court must address issues raised personally by appellant in a Wende
proceeding]), nor has he requested to have appellate counsel relieved. Consequently, we
affirm the order. (Wende, supra, 25 Cal.3d at p. 443.)
                                      DISPOSITION
             The postjudgment victim restitution order is affirmed.




                                                ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



FYBEL, J.




                                            4